Citation Nr: 1019388	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  What evaluation is warranted for chronic dyshidrotic 
eczema of the hands from April 28, 2005, to October 23, 2006?

2.  What evaluation is warranted for chronic dyshidrotic 
eczema of the hands from October 24, 2006?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In February 2010, the Board remanded the claim because the 
Veteran had requested a hearing before a traveling section of 
the Board.  A hearing was scheduled to be held in March 2010, 
but the Veteran canceled the hearing.  Thus, there is no 
pending hearing request at this time.  

The issue of what evaluation is warranted for chronic 
dyshidrotic eczema of the hands from October 24, 2006, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Between April 28, 2005, to October 23, 2006, the Veteran's 
chronic dyshidrotic eczema of the hands did not involve at 
least five percent of the entire body, or at least five 
percent of exposed areas, and it was not manifested by a need 
for intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during any 12-month period during this 
term. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
chronic dyshidrotic eczema of the hands between April 28, 
2005, and October 23, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for chronic 
dyshidrotic eczema of the hands has been granted, and an 
initial rating and effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records and providing the 
Veteran with a VA examination.  The Veteran has submitted lay 
statements and his own statements regarding the severity of 
his disability.  Additionally, the Veteran was scheduled for 
a hearing before a traveling section of the Board in March 
2010 but he canceled the hearing.  Therefore, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2009).

Following the July 2008 supplemental statement of the case, 
the Veteran submitted additional, relevant evidence, which 
the agency of original jurisdiction has not considered.  The 
Veteran has not waived initial consideration of that evidence 
by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Since the additional evidence submitted 
are medical records dated in 2007, the Board may still decide 
the part of the claim involving what evaluation is warranted 
for the period prior to October 24, 2006, as records dated in 
2007 would not be relevant to that period of time.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Veteran argues that he warrants an initial compensable 
evaluation for the service-connected chronic dyshidrotic 
eczema of the hands.  He argues that at least 20 percent of 
his body is affected by the skin disorder.  The Veteran 
states that he has suffered from this skin disorder for 42 
years and believes he should be compensated for the 
disability.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the Francisco rule does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as a 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran's skin disorder is rated under Diagnostic Code 
7806, covering dermatitis or eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under that Diagnostic Code a 
noncompensable evaluation is warranted when less than five 
percent of the entire body or less than five percent of 
exposed areas affected, and; no more than topical therapy was 
required during the past 12-month period.  Id.  A 10 percent 
rating is warranted when at least five percent, but less than 
20 percent of the entire body is affected, or when at least 
five percent, but less than 20 percent, of the exposed areas 
are affected; or when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the award of an initial compensable evaluation between April 
28, 2005, and October 23, 2006.  VA treatment records dated 
in 2006 show that the Veteran's skin disorder involved his 
hands only.  See February 2006 and September 2006 VA 
treatment records.  At the time of the October 2006 VA 
examination, the Veteran's skin disorder was on his hands 
only.  The examiner described the skin disorder as being in 
the area between the fourth and fifth fingers on the dorsal 
side of the left hand, which involved small vesicles, 
intermixed with papules and scaling.  Also on the left hand 
were the same small vesicles, intermixed with papules and 
scaling at the Metacarpophalangeal joints between the first 
and second, second and third, third and fourth, and fourth 
and fifth.  On the right hand, there was an area of fissures 
and healing papules with crusting between the dorsal surface 
between the third and forth digits.  There was widespread 
lichenification on the dorsal and palmar surface of both 
hands at the Metacarpophalangeal joints.  The examiner stated 
that less than five percent of exposed areas was affected.  
He also stated that the percentage of total body area 
affected was less than five percent.  

Between April 2005 and October 2006, the Veteran's skin 
disorder involved the hands only.  The October 2006 examiner 
found the disorder to involve less than five percent of both 
exposed and total body areas.  This would not warrant a 
10 percent evaluation under Diagnostic Code 7806.  The 
10 percent evaluation contemplates a skin disorder that 
affects at least five percent of exposed areas or the entire 
body.  The VA examiner's opinion directly refutes a finding 
that five percent of the body is affected.  While the 
February 2006 and September 2006 VA treatment records did not 
show address the percentage of exposed or total body areas 
involved, because the areas involved at those two times are 
the same as those involved at the time of the October 2006 VA 
examination, the Board concludes that less than five percent 
of exposed area and total body area was involved from April 
2005 to October 2006.  There is no competent evidence to 
refute the October 2006 VA examiner's finding.

The Veteran uses lotions for the skin disorder.  He does not 
use systemic therapy.  In the October 2006 VA examination 
report, the examiner specifically stated, "None" when asked 
about systemic symptoms.  This is further evidence that a 
10 percent evaluation is not warranted for the service-
connected skin disorder.  The record shows that the Veteran 
has not been prescribed any intermittent systemic therapy for 
these disabilities.  Therefore, a compensable rating is not 
warranted.

The Board acknowledges that the Veteran alleges that 
20 percent of his body is impacted by the skin disorder.  He 
is competent to describe his skin disorder and the locations 
it impacts.  The Board, however, assigns more probative value 
to the opinion of medical professionals who are better suited 
to accurately calculate the percentage of the body areas 
affected by the skin disorder.

The Veteran has submitted multiple lay statements about how 
his skin disorder has existed for many years.  It appears 
that the Veteran believes that because VA has not compensated 
him for his service-connected disability that it somehow does 
not accept that such disability is service connected.  That 
assumption is incorrect.  Service connection has been awarded 
for chronic dyshidrotic eczema of the hands.  VA has simply 
determined that the severity of the service-connected 
disability does not warrant a compensable evaluation.

The rating criteria fully describe and provide for the 
symptomatology and severity of the Veteran's skin disorder.  
Thus, the chronic dyshidrotic eczema of the hands, by 
definition, is not exceptional, and it does not warrant an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The fact that his level of severity, as determined 
by objective clinical examination, falls short of that which 
would warrant a 10 percent evaluation does not render his 
disability picture as exceptional.  Thus, there is nothing in 
the record to distinguish this case from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  The currently 
assigned schedular rating for the skin disorder addresses, as 
far as can practicably be determined, the average impairment 
of earning capacity due to his service-connected disability.  
See 38 C.F.R. § 4.1.  The Board, therefore, finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

The Board has considered the doctrine of reasonable doubt in 
determining whether a compensable evaluation is warranted, 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)


ORDER

An initial compensable evaluation for chronic dyshidrotic 
eczema of the hands from April 28, 2005, to October 23, 2006, 
is denied.


REMAND

The Board finds that a remand to address what evaluation is 
warranted for chronic dyshidrotic eczema of the hands from 
October 24, 2006, is necessary for two reasons.  One, the 
Veteran has indicated a worsening of the condition.  For 
example, in an August 2008 VA Form 21-4138, Statement in 
Support of Claim, he stated his hands and feet were now 
affected.  At the time of the October 2006 VA examination and 
when service connection for chronic dyshidrotic eczema of the 
hands was awarded, the evidence showed that only the 
Veteran's hands had been affected by the skin disorder.  The 
fact that the Veteran has alleged that skin disorder was now 
affecting the feet suggest a possible worsening of the 
disability.  Thus, a new examination is warranted.

Additionally, following the July 2008 supplemental statement 
of the case, the Veteran submitted additional, relevant 
evidence, which the agency of original jurisdiction has not 
considered.  Remand is required as the Veteran did not waive 
initial consideration of that evidence by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA skin 
examination by a physician.  The claims 
folder is to be made available for the 
examiner to review.  All indicated studies 
must be performed, and the examination 
report must be in accordance with the 
latest AMIE worksheet for skin 
disabilities.  The examiner must address 
the percentage of exposed and total body 
areas affected, and whether intermittent 
systemic therapy has been needed.  If 
intermittent systemic therapy has been 
required, the examiner must state the 
length of that therapy course since 
October 24, 2006.  The examiner must also 
specifically address whether or not tinea 
manuum is related to the service connected 
dyshidrotic eczema.  See July 2007 
dermapathology report.

The examiner is to append a copy of 
his/her Curriculum Vitae to the 
examination report.

2.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested is 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner (e.g., the examiner does not 
answer a question or does not append their 
Curriculum Vitae to the examination 
report), the RO must implement corrective 
procedures at once.

4.  Thereafter, the RO/AMC must 
readjudicate the claim of what evaluation 
is warranted for chronic dyshidrotic 
eczema of the hands from October 24, 2006.  
If the benefit sought is denied, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


